DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2022 has been entered.
 
	Claims 1, 4-10, 13-19, 22-25 and 28-34 are still pending in this application. This office action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 10, 13-16,  19, 25, 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen)(2017/0317731) in view of  Zhang et al. (hereinafter Zhang)(US 9706599) and Ponnambalam et al. (hereinafter Ponnambalam)(US 2011/0090979). 
Regarding claim 1, Chen teaches a method, comprising: transmitting, by a user equipment (UE), a UE capability information that indicates support for receiving a mid-amble demodulation reference signal (DMRS), within a slot(P[0106-0110; P[0110], terminal processing capabilities; calculating capability of the terminal to recommend a transmitting subrame postion of reference signal;  also abstract, terminal feed the determined reference signal parameter back to a base station; P[0110], terminal needs to consider calculation capability of the terminal to recommend a transmitting subframe position of a non-periodic reference signal such that the problem of insufficient processing time is avoided).
Chen did not teach specifically receiving, by the UE, a transmission including a transmitted slot having the preamble DMRS and the mid-amble DMRS, wherein the preamble DMRS is at a preamble symbol position within the transmitted slot, and wherein the mid-amble DMRS is at a different  symbol position within the transmitted slot. However, Zhang teaches in an analogous art receiving, by the UE, a transmission including a transmitted slot having the preamble DMRS and the mid-amble DMRS, wherein the preamble DMRS is at a preamble symbol position within the transmitted slot, and wherein the mid-amble DMRS is at a different  symbol position within the transmitted slot(col. 17, lines 10-20; the indication of the midamble may be included in the preamble; col. 19, lines 28-45; receiver charactersitic based on the midamble; estimate the channel). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use a method of receiving, by the UE, a transmission including a transmitted slot having the preamble DMRS and the mid-amble DMRS, wherein the preamble DMRS is at a preamble symbol position within the transmitted slot, and wherein the mid-amble DMRS is at a different  symbol position within the transmitted slot in order to have synchronization and channel estimation. 
The combination of Chen and Zhang did not teach specifcally based on at least one of the preamble DMRS or the mid-amble DMRS, channel estimation and data demodulation of  data from the transmission. However, Ponnambalam teaches in an analogous art based on at least one of the preamble DMRS or the mid-amble DMRS, channel estimation and data demodulation of  data from the transmission (P[0052], apart from its primary purpose of enabling channel estimation, a training sequence such as midamble, may also be used to carry information that the receiver in detcting and demodulating data payload). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use a method based on at least one of the preamble DMRS or the mid-amble DMRS, channel estimation and data demodulation of  data from the transmission performing channel estimation for demodulating data from the transmission in order to have additional flexibility in channel estimation.
Regarding claim 4, the combination of Chen and Zhang teaches the method of claim 1, wherein the UE capability information facilitates identification of the different symbol position based on a certain symbol of the slot(Chen: P[0110], considered calculation capability of the terminal to recommend a transmitting a subframe position of reference signal).
Regarding claim 5, the combination of Chen and Zhang teaches the method, wherein receiving the transmitted slot includes receiving the transmitted slot having the mid-amble DMRS at the certain symbol(Zhang: Fig. 1). 
Regarding claim 6, the combination of Chen and Zhang teaches the method, wherein receiving the transmitted slot includes receiving the transmitted slot having the mid-amble DMRS at the midamble position within the transmitted slot prior to the certain symbol (Zhang:  Fig. 1; col. 17, lines 10-15).   
Regarding claim 7, the combination of Chen and Zhang teaches the method, further comprising receiving a network-selected mid- amble position indication identifying the different  symbol position within the slot, prior to the certain symbol, at which the mid-amble is DMRS transmitted (Zhang:  Fig. 1; col. 17, lines 10-15).   
Claim 10, 19 and 25 are rejected for the same reason as set forth in claim 1.
Regarding claim 31, the combination of Chen and Zhang teaches further comprising determining the mid-amble symbol position based at least in part on transmitting the UE capability information and a last downlink symbol of a physical downlink shared channel (PDSCH) within the slot(Chen: P[0110-0111]; terminal may recommend configuration information corresponding to a reference signal to a base station; calculation capability of the terminal to recommend a configuration information; P[0016], PDSCH channel).  
Claims 32-34 are rejected for the same reason as set forth in claim 31.
Claims 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen)( 2017/0317731) in view of Zhang et al. (hereinafter Zhang)(US 9706599), Ponnambalam et al. (hereinafter Ponnambalam)(US 2011/0090979) and Sun et al. (hereinafter Sun)(US 20150124638).
Regarding claim 9, the combination of Chen, Ponnambalam and Zhang teaches all the particulars of the claim except the method, wherein the UE capability information, comprises transmitting the UE capability information, using at least one of static signaling, semi-static signaling, or dynamic signaling. However, Sun teaches in an analogous art wherein the UE capability information, comprises transmitting the UE capability information, using at least one of static signaling, semi-static signaling, or dynamic signaling (P[0155], capability of UE indication using semi-static signaling or dynamic signaling). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the UE capability information, comprises transmitting the UE capability information, using at least one of static signaling, semi-static signaling, or dynamic signaling in order to have efficient notification of UE configuration.
Claim 18 is rejected for the same reason as set forth in claim 9.
Claims 22-24, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Chen et al. (hereinafter Chen)( 2017/0317731) in view of  Zhang et al. (hereinafter Zhang)(US 9706599), Ponnambalam et al. (hereinafter Ponnambalam)(US 2011/0090979)   and Tazeh et al. (hereinafter Tazeh)(US 2011/0200018).
Regarding claim 22, the combination of Chen, Ponnambalam and Zhang teaches the method wherein the mid-amble position is different from the mid-amble position indication received from the UE(Zhang: col. 18, 40-45). Chen in view of  Zhang did not teach specifically wherein the mid-amble position is derived based on the UE capability information, or both. However, Tazeh teaches in an analogous art wherein the mid-amble position is derived based on the UE capability information, or both (P[0070], reference signal RS on symbols 2 and 6 for UE with high mobility and RS on 1 and 5 to UE with low mobility).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the mid-amble position is derived based on the UE capability information, or both in order to have improved channel estimation.
Regarding claim 23, the combination of Chen, Ponnambalam, Zhang and Tazeh further teaches the method of claim 22, wherein the differente position occurs before the mid-amble position indication received from the UE, or a determined mid-amble position derived based on the UE capability information, or both(Zhang: col. 17, lines 10-20; col. 18, 40-45; Tazeh:  P[0070], reference signal RS on symbols 2 and 6 for UE with high mobility and RS on 1 and 5 to UE with low mobility).  
Regarding claim 24, the combination of Chen, Ponnambalam and Zhang teaches the method transmitting, to the UE, a network-selected mid-amble position indication identifying the different position (Zhang: col. 18, 40-45). Chen in view of  Zhang did not teach specifically position as determined based at least in part on the UE capability information. However, Tazeh teaches in an analogous art the method further comprising position as determined based at least in part on the UE capability information(P[0070], reference signal RS on symbols 2 and 6 for UE with high mobility and RS on 1 and 5 to UE with low mobility). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein position as determined based at least in part on the UE capability information in order to have improved channel estimation.
Claims 28-30 are rejected for the same reason as set forth in claims 22-24 respectively.
Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but they are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647